Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 1 of 17 PAGEID #: 451

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

RANJITHA SUBRAMANYA, individually
and on behalf of a class of those similarly
situated, et al.,

Plaintiffs,

VS.

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, et al.,

Defendants.

Case No. 2:20-CV-3707
Chief Judge Algenon L. Marbley

Magistrate Judge Deavers

CONSENT ORDER

 

I. INTRODUCTION

Plaintiffs Ranjitha Subramanya, Lucrecia Rosa Ramos, Kebin Palma Sanchez and Rene Kejang
Ngenkeng (“Plaintiffs”) and Defendants United States Citizenship and Immigration Services
(USCIS), Ken Cuccinelli and Ernest DeStefano (“Defendants”) hereby agree to the entry of this

Consent Order in full and final settlement of all claims asserted by Plaintiffs.

On August 18, 2020, Plaintiff Carlos Francisco Rodriguez Martinez, gave notice of his voluntary
dismissal of all claims in this lawsuit, including his claims for attorneys’ fees, costs and expenses.

(Doc. #52).

Plaintiffs sought temporary, preliminary and permanent mandatory injunctive relief, declaratory
relief, and a writ of mandamus to compel Defendants to Produce and Mail Employment
Authorization Documents (“EADs”) to Plaintiffs and Putative Class Members after approving their

applications for employment authorization. Plaintiffs’ complaint alleged that USCIS had
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 2 of 17 PAGEID #: 452

significantly slowed and/or stopped printing EADs, which are essential for Plaintiffs and
approximately 75,000 Putative Class Members to obtain or keep their jobs. Plaintiffs sought
emergency relief that required Defendants to print and issue the EADs immediately, and in no

event later than seven days from the date of the Court’s order.

Defendants deny all of Plaintiffs’ allegations and state that this Consent Order is not, is in no way
intended to be, and should not be construed as an admission of liability or fault on the part of the

Defendants, the United States, or their agents, servants, or employees.

After this Court granted Plaintiffs’ motion for temporary restraining order (TRO) (Doc. #42), the
Parties engaged in extended settlement discussions with the assistance of Magistrate Judge
Deavers. Based on those discussions, Plaintiffs have determined that it is in their interests and the
interests of Putative Class Members to settle this Action quickly on the terms set forth below, and
thereby address the immediate and irreparable harm that is alleged to exist. Defendants also
consider it desirable to settle the claims alleged in this case and to end this Action on the terms set
forth below to avoid the risk, expense, and burden of protracted litigation. All Parties have

compromised certain claims, defenses and remedies to reach a negotiated resolution.
A. Plaintiffs and Putative Class Members

i Plaintiffs who are parties to this Consent Order are Ranjitha Subramanya, Lucrecia

Rosa Ramos, and Kebin Palma Sanchez, and Rene Kejang Ngenkeng.

2. The putative class has not been certified and Plaintiffs hereby withdraw their

motion for class certification. Therefore, the Putative Class Members are not
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 3 of 17 PAGEID #: 453

parties to this Action or the Consent Order, although they may benefit from the

relief described below.

Plaintiffs represent and agree that they are each of legal age and mentally competent
to agree to this Consent Order. Plaintiffs further represent that they each fully
understand their right to discuss this Consent Order with an attorney; that to the
extent, if any, they so desired, they have availed themselves of this opportunity;
that they fully understand all provisions of this Consent Order; and that they are
voluntarily entering into this Consent Order with full understanding of its legal

consequences and without any duress.

B. Defendants

Defendant United States Citizenship and Immigration Services is an agency of the

United States Department of Homeland Security (hereinafter DHS/USCIS).

Defendant Ken Cuccinelli, in his official capacity, is the Senior Official Performing

the Duties of the Director of the USCIS.

Defendant Emest DeStefano, in his official capacity, is the Chief of the Office of

Intake and Document Production, USCIS.

Consent of the Parties to this Consent Order

I.

C. As indicated by the signatures appearing below, the Parties agree to the entry of this

Consent Order.

DEFINITIONS
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 4 of 17 PAGEID #: 454

Capitalized terms in this Consent Order shall be defined as follows:

“Action” means the civil action captioned Ranjitha Subramanya, et al. v. United States Citizenship
and Immigration Services, et al., No. 2:20-cv-03707, United States District Court for the Southern

District of Ohio.

“Approved” means that an authorized USCIS officer has reviewed and granted the Application

for Employment Authorization, Form 1-765, filed by a Plaintiff or Putative Class Member.

“Benchmark(s)” means the agreed-upon date for completion of certain events, articulated in

Section IV.
“Biometrics” means fingerprints, photograph, and/or signature.

“Biometrics Capture” means the collection of Biometrics at a USCIS Application Support

Center, or as otherwise designated by USCIS in accordance with USCIS standards.

“Biometrics Requirements” means the Biometrics Capture deemed necessary by USCIS to

adjudicate and Produce EADs in accordance with USCIS standards.

“Consent Order” means the Parties’ compromise of disputed claims approved by the presiding

judge.
“Court” means the United States District Court for the Southern District of Ohio.

“Defendants’ Counsel” means the United States District Attorney’s Office for the Southern

District of Ohio.

“EAD” means Employment Authorization Document.
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 5 of 17 PAGEID #: 455

“Final Certification” means Defendants’ last Report stating that they have Produced and Mailed
the Employment Authorization Documents of all Plaintiffs and Putative Class Members and are in

full compliance with Sections II and IV of the Consent Order.

“1-765” means USCIS Form I-765, the Application for Employment Authorization.

“Mail” means staged in a designated location ready for U.S. Postal Service pick up.

“Parties” or “Party” means Plaintiffs and/or Defendants.

“Plaintiffs” means Ranjitha Subramanya, Lucrecia Rosa Ramos, and Kebin Palma Sanchez, and
Rene Kejang Ngenkeng.

“Plaintiffs’ Counsel” means those individuals designated as Plaintiffs’ Counsel of record before
this Court.

“Produce” or “Production” means to create a physical EAD in accordance with USCIS

standards.

“Putative Class List” means the list, which USCIS will create on August 20, 2020 and update on
September 9, 2020 and September 30, 2020, of the Plaintiffs and Putative Class Members. USCIS
will maintain the Putative Class List and file aggregate data describing the number of Plaintiffs
and Putative Class Members, if any, in the aggregate in each subclass. The Putative Class List shall
contain the following data, which USCIS will update regularly: Receipt Number for the Form I-

765, the date the I-765 was Approved, and the date that the EAD was Produced.

“Putative Class Member(s)” means an alien who resides in the United States, who has submitted

a Form I-765 to USCIS, whose Form J-765 USCIS approved on or after December 1, 2019, and
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 6 of 17 PAGEID #: 456

whose Employment Authorization Document has not been Produced at the time the Putative Class

List was generated. This definition encompasses two subclasses:

1. Aliens whose EADs are queued for Production at a USCIS card production facility at the
time the Putative Class List was generated (“Subclass 1”).
2. Aliens whose EADs have not been queued for Production at a USCIS card production

facility at the time the Putative Class List was generated (“Subclass 2”).

“Settled Claims” means all claims for relief that were brought or could have been brought on
behalf of the Plaintiffs based on the facts and circumstances alleged in the Complaint and First

Amended Class Action Complaint (Doc. # 1, 17).

“Receipt Number” means the unique number assigned by USCIS to the Form I-765 filed by each
Plaintiff or Putative Class Member that serves as their basis for class membership in this matter

and by which USCIS tracks the adjudication of the application.
“Report” means a document filed by Defendants as described in Section V.

It is hereby ORDERED, ADJUDGED, and DECREED:

Il. INTERIM RELIEF

9. Promptly upon execution of this Consent Order by Defendants’ Counsel and
Plaintiffs’ Counsel, Defendants agree to post a notice on USCIS’ website to

substantially include the following language.

EAD Production Delays Due to COVID

Due to the extraordinary and unprecedented COVID-19 public health emergency, the
production of certain Employment Authorization Documents (Form I-766, EAD) is

6
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 7 of 17 PAGEID #: 457

IV.

delayed. As a result, Form I-797, Notice of Action, with a Notice dated from December 1,
2019 through and including August 20, 2020, informing an applicant of approval of an
Application for Employment Authorization (Form 1-765), shall be permitted to serve as
aForm I-9, Employment Eligibility Verification, List C document that establishes
employment authorization issued by the Department of Homeland Security pursuant to 8
C.F.R. 274a.2(b)(1(v)(C)(7), notwithstanding language on the Notice stating it is not
evidence of employment authorization. Employees may present their Form I-797 Notice
of Action showing approval of their I-765 application to their employers as a list C
document for purposes of compliance with Form I-9 until October 15, 2020.

THE 1-797 NOTICE OF ACTION DESCRIBED ABOVE DOES NOT PROVE
EVIDENCE OF IDENTITY OR SERVE AS A LIST A DOCUMENT ESTABLISHING
BOTH IDENTITY AND EMPLOYMENT AUTHORIZATION OR A LIST B
DOCUMENT ESTABLISHING IDENTITY FOR FORM I-9 PURPOSES.

Employees who present this Form I-797 Notice of Action for new employment must also
present their employer with an acceptable List B document that establishes identity to meet
Form I-9 requirements. The Lists of Acceptable Documents is on Form I-9.

Employees who are already employed can present the Form I-797 Notice of Action
described above to their current employers to meet the Form I-9 reverification requirement.

Not later than October 15, 2020, employers must reverify the employment eligibility on
Form I-9 of any employee who presented this Form J-797 Notice of Action as a List C
document pursuant to this guidance. To meet the Form I-9 reverification requirement, such
employees will need to present their employers with new evidence of employment
authorization from either List A or List C of the Lists of Acceptable Documents.

AGREED UPON TIMELINE

10. Subject to Section VI. 16. and 18., Defendants agree to comply with the following

Benchmarks:

a. By August 21, 2020, Defendants will provide Plaintiffs’ Counsel and will file
the aggregate data for the Putative Class Members. This data will include the
aggregate number of Putative Class Members who are seeking an EAD based
on a {c)(8) classification in Subclass 2. Defendants will provide Plaintiffs’
Counsel and will file updated aggregate data on September 9, 2020 and

September 30, 2020.
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 8 of 17 PAGEID #: 458

b. Defendants will Produce and Mail EADs to Subclass 1 members not later than

7 business days after execution of this Consent Order by Defendants’ Counsel

and Plaintiffs’ Counsel.

c. Defendants will Produce and Mail EADs to Subclass 2 members not later than

7 business days of Biometrics Capture.

i.

ii.

ili,

As of August 18, 2020, USCIS represents that for already identified Putative
Class Members who USCIS determines need an Application Support Center
appointment, it has scheduled appointments at Application Support Centers
on or before September 4, 2020, except for 18 individuals. Those 18
individuals reside in areas where USCIS operates Application Support
Centers on a part-time basis. Of those 18 individuals, USCIS represents that
17 of those individuals have been scheduled for an appointment at an
Application Support Center the week of September 15, 2020; and one person
has been scheduled the week of September 22, 2020. Once the Putative
Class List is created on August 20, 2020, USCIS will immediately schedule
appointments at Application Support Centers for all Putative Class

Members, if any, who are not already scheduled for an appointment.

USCIS represents that it will expedite Production and Mailing of EADs for

Subclass 2 once the Biometrics Capture is complete.

If a Putative Class Member fails to appear at the first scheduled appointment
at an Application Support Center, USCIS will schedule an additional

appointment. If the Putative Class Member fails to appear at the second
8
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 9 of 17 PAGEID #: 459

11.

12.

scheduled appointment, such individual will no longer be considered a
Putative Class Member, and all other obligations under this Consent Order

shall be considered fulfilled for such Putative Class Member.

The above Benchmarks in this Consent Order will be tolled in circumstances
including those outlined below, because such events may take the case beyond the

agreed time frame for production, per this Consent Order. Specifically:

a. For any EAD produced pursuant to this Consent Order that does not meet the
quality assurance standards of USCIS during the period it takes to identify and

correct the defect for that EAD.

b. The closure of any relevant USCIS offices due to health concerns, such as

COVID-19.

c. Any other event beyond the control of USCIS, including, but not limited to,
failure or malfunction of software or hardware, that affects its ability to Produce

or Mail multiple EADs.

d. Ifthe circumstances in (b) or (c) become evident to Defendants, Defendants’
Counsel will promptly notify Plaintiffs’ Counsel of such circumstances and the

Parties will negotiate an extension of Interim Relief set forth in Section III.

If an administrative furlough is implemented by USCIS, and such furlough affects
the obligations identified in this Consent Order, USCIS will promptly notify
Plaintiffs’ Counsel and negotiate in good faith to extend the Interim Relief
addressed in Section III as necessary. Plaintiffs reserve the right to petition the

9
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 10 of 17 PAGEID #: 460

Court for immediate relief, including a request to vacate the Consent Order and
resume litigation, at any time before the Final Certification is filed if an
administrative furlough implemented by USCIS affects its ability to meet the

obligations identified in this Consent Order.

V. REPORTING

13. Defendants agree to report their compliance with the obligations under this Consent
Order on September 9, 2020 and September 30, 2020 by creating and updating the

aggregate data as provided in Section IV.10.a.

14. Subject to Section IV.10.c.iii, in the event that Defendants have not complied with
their obligations outlined in this Consent Order, Defendants will file a Report on
October 9, 2020 and every 7 days thereafter until Defendants have Produced and

Mailed EADs for all the individuals on the Putative Class List.

15. Subject to Section IV.10.c.iti, when Defendants have Produced and Mailed EADs
for all Putative Class Members, they shall file the Final Certification so alerting

Plaintiffs and this Court.

VI. IMPLEMENTATION AND ENFORCEMENT

16. The Court will retain exclusive jurisdiction to enforce the terms of the Consent
Order. The Court’s jurisdiction and the terms of the Consent Order shall terminate

automatically upon the Court’s order approving Defendants’ Final Certification.

10
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 11 of 17 PAGEID #: 461

17. All Parties will endeavor, in good faith, to resolve informally any differences
regarding interpretation of and compliance with this Consent Order prior to

bringing such matters to the Court for resolution.

18. Should Plaintiffs Counsel believe in good faith that Defendants are out of
compliance with the requirements of this Consent Order, Plaintiffs’ Counsel shall
promptly notify Defendants’ Counsel, in writing, of the specific grounds upon which
noncompliance is alleged. Within five (5) business days after receipt of the notice
from Plaintiffs’ Counsel, Defendants’ Counsel shall notify Plaintiffs’ Counsel of
Defendants’ position and any action it has taken or intends to take in connection
therewith. The Parties shall negotiate in good faith in an effort to resolve any
remaining disputes. The Parties agree that this negotiation period will be considered
exhausted and either Party may seek relief from the Court if either Party determines
that negotiations have reached an impasse. Nothing in this paragraph should be
construed to require Plaintiffs’ Counsel to await a response from Defendants as
otherwise required by this paragraph if the alleged failure to comply with the Consent

Order is the result of an administrative furlough as described in Section IV.12.
VII. TERMINATION OF OBLIGATIONS

19. The obligations under this Consent Order shall automatically terminate at the same
time as the Court’s jurisdiction, which shail terminate upon the Court’s order approving
Defendants’ Final Certification. At that time, this Consent Order shall dissolve

without further action and Plaintiffs’ claims will be dismissed with prejudice.

11
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 12 of 17 PAGEID #: 462

VUI. RELEASE OF CLAIMS

IX.

20.

21.

Upon the dissolution of this Consent Order as found at “Termination of
Obligations,” Section VII. 19., the Parties hereby mutually release and forever
discharge one another and their past and present respective officers, agents, and
employees, from any and al] claims, demands, suits, rights, damages, administrative
remedies, and causes of action of any kind, nature, and character, known and
unknown, arising from or related to the circumstances described in the temporary,
preliminary and permanent mandatory injunctive relief, declaratory relief, and a
writ of mandamus as of the date of the entry of this Consent Order. And the
Plaintiffs shall forever be barred and enjoined from bringing or prosecuting any
Settled Claim against any of the Defendants, and all of their past and present
agencies, officials, employees, agents, attorneys, and successors. Nothing in this
paragraph, however, shall be construed to preclude any Plaintiff, who dismissed
their claim from filing subsequent litigation, against any Defendant for any reason
other than based on the specific allegations in the temporary, preliminary and

permanent mandatory injunctive relief, declaratory relief, and a writ of mandamus.

The Parties agree that should any provision of this Consent Order be declared or
determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remainder of the Consent Order shall nonetheless remain

binding and in effect.

ATTORNEYS’ FEES, COSTS AND EXPENSES

12
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 13 of 17 PAGEID #: 463

22.

23.

The Parties have resolved the matter of Plaintiffs’ Counsel’s claim for fees plus
costs and expenses, pursuant to the Equal Access to Justice Act (““EAJA”), 28
U.S.C. § 2412(d) and 5 U.S.C. § 504 et seq., as follows: Within sixty (60) days of
receiving the information in Section IX.23 below, Defendants will deliver to
Plaintiffs’ Counsel the sum of $90,000, in settlement of all claims for attorneys’
fees and costs that were or could have been or will be claimed in this litigation.
(“Attorneys’ Fee Settlement Amount”). Defendants’ payment of the sum identified
above shall satisfy any claims by Plaintiffs and Plaintiffs’ Counsel for attorneys’
fees and costs related to and for the Action. However, nothing in this paragraph
shall be construed to preclude Plaintiffs’ Counsel from seeking fees, costs, and
expenses, as appropriate, incurred in seeking judicial enforcement of this Consent
Order, in seeking to vacate the Consent Order, and/or in litigating this matter after

the Consent Order is vacated.

Subject to the foregoing provisions, Defendants shall deliver the Attorneys’ Fee
Settlement Amount to Plaintiffs’ Counsel by direct wire transfer into Plaintiffs’
Counsel’s designated account. Plaintiffs’ Counsel shail provide to Defendants
within five days of the entry of the Consent Order all information necessary to
accomplish the direct wire transfer into that account. Plaintiffs and Plaintiffs’
Counsel acknowledge that payment of the Attorneys’ Fee Settlement Amount by
Defendants or any of them in accordance with the wire instructions shall resolve all

of Defendants’ liability for such amount.

13
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 14 of 17 PAGEID #: 464

24. Plaintiffs’ Counsel shall be fully responsible for the allocation and payment of the

Attorneys’ Fee Settlement Amount among themselves.
X. NO ADMISSION OF WRONGDOING

25. The Consent Order, whether or not executed, and any proceedings taken pursuant to it:

a. Shall not be construed to waive, reduce, or otherwise diminish the authority of
the Defendants to enforce the laws of the United States against Plaintiffs and
Putative Class Members, consistent with the Constitution and laws of the

United States, and applicable regulations;

b. Shall not be offered or received against the Defendants as evidence of, or
construed as or deemed to be evidence of, any presumption, concession, or
admission by any of the Defendants of the truth of any fact alleged by the
Plaintiffs or the validity of any claim that was asserted in the Action or in any
litigation or the deficiency of any defense that has been or could have been
asserted in the Action or of any liability, negligence, fault, or wrongdoing of
the Defendants, or any admission by the Defendants of any violation of or
failure to comply with the Constitution or laws of the United States, or any

regulations; and

c. Shall not be offered or received against the Defendants as evidence of a
presumption, concession, or admission of any liability, negligence, fault, or
wrongdoing, or in any way referred to for any other reason as against any of the

Defendants, in any other civil, criminal or administrative action or proceeding,

14
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 15 of 17 PAGEID #: 465

other than such proceedings as may be necessary to effectuate the provisions of
this Consent Order; provided, however, that if this Consent Order is approved
by the Court, Defendants may refer to it and rely upon it to effectuate the

liability protection granted them hereunder.

XI. MISCELLANEOUS

26.

27.

28.

29.

30.

This Consent Order constitutes the full and complete agreement among the Parties
and fully supersedes any and all prior agreements or understandings among the
Parties pertaining to the subject matter of this Action. There are no oral side
agreements or understandings. No other promises or agreements shall be binding

unless signed by the Parties.

This Consent Order shall be interpreted in accordance with the plain meaning of its

terms and not strictly for or against any of the Parties hereto.

The Parties agree that the terms of this Consent Order are based only on specific
circumstances related to this matter alone; no precedent is established by this

Consent Order.

The Parties agree that this Consent Order may be made public, and all Parties

expressly consent to such release and disclosure.

It is contemplated that approval of this Consent Order may be executed in several
counterparts, with a separate signature page for each Party’s counsel. All such

counterparts and signature pages, together, shall be deemed to be one document.

15
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 16 of 17 PAGEID #: 466

31. The Parties agree that the dates described herein refer to calendar days, unless
otherwise stated. If the date for performance of any act required by or under this
Consent Order falls on a Saturday, Sunday, or court holiday, that act may be
performed on the next business day with the same effect as if it had been performed

on the day or within the period of time specified by or under this Consent Order.

32. The Parties agree to accept an electronic signature or a handwritten signature
transmitted electronically by any Party to this Consent Order. Such a signature shall
have the same legal effect and shall be equally enforceable in law and/or equity as

the handwritten original signature.

 

Agreed to by:

DAVID M. DEVILLERS

 

 

 

United States Attorney

s/Christopher R. Yates s/Caroline H. Gentry

CHRISTOPHER R. YATES (0064776) CAROLINE H. GENTRY (0066136)
Assistant United States Attorney Porter Wright Morris & Arthur LLP
303 Marconi Boulevard, Suite 200 One South Main Street, Suite 1600
Columbus, Ohio 43215 Dayton, Ohio 45402

E-mail: christopher. yates@usdoj.gov E-mail: cgentry@porterwright.com
Attorney for Defendants and

Robert H. Cohen (0009216)

David P. Shouvlin (0066154)
Kirsten R. Fraser (0093951)

Porter Wright Morris & Arthur LLP

16
Case: 2:20-cv-03707-ALM-EPD Doc #: 55 Filed: 08/21/20 Page: 17 of 17 PAGEID #: 467

17

41 South High Street, Suites 2800-3200
Columbus, Ohio 43215

E-mail: rcohen@porterwright.com
E-mail: dshouvlin@porterwright.com
E-mail: kfraser@porterwright.com

and

Ana P. Crawford (0090581)

Porter Wright Morris & Arthur LLP
250 East Fifth Street, Suite 2200
Cincinnati, Ohio 45202

Email: acrawford@porterwright.com

Attorneys for Plaintiffs
